Citation Nr: 1027790	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-39 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative arthritis, status post left 
acromioplasty (left shoulder disability).

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for neuropathy, ulnar and median nerves, left upper 
extremity (left arm neuropathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over this claim is now with the RO in 
Boston, Massachusetts.

In May 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by 
severely limited range of motion which produces severe functional 
loss due to pain and near-immobilization of the left shoulder.

2.  The Veteran's left arm neuropathy is manifested by complete 
paralysis of the median nerve as the Veteran cannot make a fist 
with his left hand.




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the Veteran's 
service-connected left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5003, 5010, 5200-
5203 (2009).

2.  The criteria for a 60 percent for the Veteran's service-
connected left arm neuropathy have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.124a Diagnostic Codes 8515 and 8516 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  In this regard, 
it should be noted that the DeLuca case involved a service 
connected left shoulder disability, as in the case before the 
Board at this time.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum compensable 
rating for the joint.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Left Shoulder Disability

Currently, the Veteran has a disability rating of 20 percent for 
his left shoulder disability.  He has been rated under 38 C.F.R. 
§ 4.71a Diagnostic Codes 5003, 5010, and 5200-5203.

Pursuant to Diagnostic Code 5010, arthritis due to trauma is to 
be rated as arthritis, degenerative under Diagnostic Code 5003.

In general, degenerative arthritis is evaluated according to the 
criteria under 38 C.F.R. §4.71a Diagnostic Code 5003.  The 
schedular criteria for degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Id.  Alternatively, when there 
is x-ray evidence of involvement of 2 or more joints or of 2 or 
more joint groups, a 10 percent rating is warranted, and, if 
additionally, there are occasional incapacitating exacerbations, 
a 20 percent rating is appropriate.  Id.

Limitation of motion of the arm, including the shoulder, is rated 
under Diagnostic Code 5201.  Under 38 C.F.R. § 4.71a Diagnostic 
Code 5201, a 40 percent rating is assigned for limitation of the 
arm to 25 degrees from the side for the major arm (30 percent for 
the minor, as in this case), a 30 percent rating is assigned 
where motion of the arm is limited to between the side and 
shoulder level for the major arm (20 percent for the minor), and 
a 20 percent rating is assigned where motion of the arm is 
limited at the shoulder level (major or minor).

In this regard, the Veteran's left shoulder in this case is his 
minor shoulder.  The Veteran is right handed.

As the Veteran has never been found to have ankylosis of the 
shoulder or non-union, mal-union, or dislocation of the humerus, 
clavicle, or scapula, 38 C.F.R.  § 4.71a Diagnostic Codes 5200 
and 5203 are not for application.

Most recently, the Veteran underwent a VA examination in June 
2009.  There, the Veteran reported pain in the left shoulder, 
left arm, and upper left side, which occurs constantly.  The pain 
travels up and down his left arm to left hand.  The Veteran also 
reported weakness, giving way, lack of endurance, locking, and 
fatigability.  At that time, the Veteran did not have stiffness, 
swelling, heat, redness, or dislocation, however, he did describe 
additional symptoms of having no strength in holding or carrying 
anything with his left hand.  He also could not pick up anything 
with his left arm or hand.  On examination, it was indicated that 
the Veteran was right handed.

Upon objective examination, the Veteran had 90 degrees of 
flexion, 50 degrees of abduction, 70 degrees of exterior 
rotation, and 70 degrees of interior rotation.  However, during a 
personal hearing before the undersigned Veterans Law Judge in May 
2010, the Veteran testified that the examiner moved the Veteran's 
left arm himself to measure range of motion, instead of having 
the Veteran move his left arm without assistance.  See Hearing 
transcript at 7.  

In addition, the Veteran testified that since the June 2009 VA 
examination, his shoulder condition has gotten worse.  
Specifically, the Veteran expressed that he was afraid to move 
his arm because of the pain it causes.  Hearing transcript at 6.  
When questioned, the Veteran also testified that he had severe 
limitation of motion, weakness in his shoulder, and a pain level 
of 10 on a scale from 1 to 10.  In essence, the Veteran's pain 
and severely limited range of motion rendered his left shoulder 
immobilized.  

While the Board notes that the Veteran's objective results of the 
range of motion measurements, as recorded in the June 2009 
examination report, do not meet the objective criteria for a 
higher disability rating under Diagnostic Code 5201, the Board 
has taken into consideration the Veteran's lay testimony and the 
factors addressed in DeLuca.

As discussed above, the Board finds the Veteran's testimony at 
the May 2010 hearing to be credible and highly probative evidence 
in favor of his claim for a higher evaluation of his left 
shoulder disability.  The Veteran is certainly competent to 
testify that his range of motion is limited and that he suffers 
from excruciating pain (both observable symptoms by a layperson).  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (veteran is 
competent to report on symptoms that he has experienced).

Also, during the June 2009 VA examination, the examiner noted 
that the Veteran's joint function of his left shoulder was 
additionally limited after repetitive use.  Specifically, the 
left shoulder's functional limitation was increased by pain, 
fatigue, weakness, lack of endurance, incoordination.  The 
examiner indicated that incoordination had the major functional 
impact.  

Taking into consideration the Veteran's additionally limited 
range of motion upon repetitive use and his complaints of severe 
pain in his left shoulder, the Board finds that the Veteran's 
disability picture more closely approximates a disability rating 
of 30 percent under the applicable criteria.

Thus, the maximum disability rating under diagnostic code 5201 of 
30 percent for the Veteran's left shoulder disability for 
limitation of motion is warranted.  At hearing, the Veteran 
indicated that he would be satisfied with the maximum rating 
under the diagnostic code 5201.  Hearing transcript at 10.  The 
Board finds no other basis to award the Veteran a higher 
evaluation under the diagnostic codes.

Left Arm Neuropathy

Service connection was established for left arm neuropathy in an 
April 2004 rating decision.  Currently, a disability evaluation 
of 20 percent is in place.

The Veteran is currently rated under Diagnostic Code 8515, 
paralysis of the median nerve.  However, the Veteran also has 
neuropathy of the ulnar nerve and may also be rated under 
Diagnostic Code 8516.

Under Diagnostic Code 8515, for the non-dominant or minor hand 
(as in this case), mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation, moderate incomplete paralysis 
of the median nerve warrants a 20 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 40 percent 
evaluation.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the place of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, inability to 
make a fist, and the index and middle finger remain extended; 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances warrants a 60 percent evaluation.  38 C.F.R. § 
4.124a.

Under Diagnostic Code 8516, mild incomplete paralysis of the 
minor ulnar nerve warrants a 10 percent rating, moderate 
incomplete paralysis warrants a rating of 20 percent, and severe 
incomplete paralysis warrants a 30 percent rating for the major 
extremity.  A maximum evaluation of 50 percent is warranted for 
complete paralysis of the minor ulnar nerve of the major upper 
extremity, which is defined as being manifested by the "griffin 
claw" deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the wrist.  
38 C.F.R. § 4.124a.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note 
preceding Diagnostic Code 8515.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

The words "mild," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran underwent a VA examination of his left arm neuropathy 
in June 2009.  The Veteran reported that his left hand has no 
strength and he loses control of his ability to grip.  Due to the 
nerve disease, the Veteran stated that there is tingling and 
numbness, abnormal sensation, pain, anesthesia, and weakness of 
the affected parts.  However, there was no paralysis of the 
affected parts.

At this juncture, the Board notes that the examination report 
indicated that the Veteran had no paralysis of the affected 
parts.  However, as discussed further below, the Veteran's 
symptomatology of his left arm neuropathy does reflect complete 
paralysis as defined by Diagnostic Code 8515.

Upon examination, the June 2009 examiner indicated that the left 
hand sensory function is abnormal with findings of decreased 
sensation in the left hand in medial and ulnar nerve distribution 
and decreased grip strength.  Both objectively and subjectively, 
the examiner stated that the Veteran had left posterior acromial 
pain and left upper extremity grip strength and decreased arm and 
hand sensory function.

During the personal hearing in May 2010, the Veteran testified 
that he had numbness in his arm and hand.  In addition, he stated 
that he has severe loss of grip strength as he could not hold a 
coffee mug in his hand or squeeze a tennis ball.  In essence, the 
Veteran was unable to make a fist with his hand.  Significantly, 
the Veteran also testified his left arm neuropathy affected his 
daily activities.  He stated that he could not do chores around 
the house and had difficulty dressing himself.

As mentioned above, the Board finds the Veteran's testimony to be 
credible and of high probative value.  Indeed, the Veteran has 
demonstrated, through his lay, competent evidence, that he cannot 
make a fist.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
Veteran's symptomatology of his left arm neuropathy more closely 
approximates the criteria for a 60 percent evaluation, with 
severe dysfunction.  The Veteran's credible testimony regarding 
this issue provides highly probative evidence in support of this 
claim.  Such factors, such as the inability to make a fist or to 
use the left arm in any meaningful manner, the Veteran is 
competent to provide testimony on.

Based on the above, the maximum disability rating of 60 percent 
for the Veteran's left arm neuropathy (for the minor arm) is 
warranted.  At hearing, the Veteran indicated that he would be 
satisfied with the maximum rating under the diagnostic code 8515.  
Hearing transcript at 10.  The Board finds no other basis to 
award the Veteran a higher evaluation.  

The Board has also considered the amputation rule.  VA 
regulations provide that the combined rating for disabilities of 
an extremity shall not exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68 (2009).  The regulation cites as an example that combined 
evaluations for disabilities below the knee shall not exceed the 
40 percent evaluation under Diagnostic Code 5165.  The 40 percent 
rating may be further combined with rating for disabilities above 
the knee but not to exceed the above-the-knee amputation elective 
level.  Id.
Simply stated, the Veteran cannot receive more compensation than 
a veteran who had lost his left arm at the shoulder.

In this case, Diagnostic Code 5120 provides for a 90 percent 
disability rating for an amputation of the upper extremity with 
evidence of disarticulation.  Diagnostic Code 5121 provides that 
if the amputation of the arm is above the insertion of the 
deltoid the assignable disability rating is 80 percent for the 
minor upper extremity.

A 30 percent rating and a 60 percent rating under the combined 
rating table would not violate the amputation rule under 
38 C.F.R. § 4.25.
Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

Further, the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's 
disabilities resulting from a left shoulder disability and left 
arm neuropathy.  There are no manifestations of the Veteran's 
disabilities that have not been contemplated by the rating 
schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The Board must note that the Court has recently held that "a 
request for [a total disability rating based on unemployability, 
or "TDIU"), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities." Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009).  In Comer v. Peake, the U.S. Court of Appeals for the 
Federal Circuit held that VA must consider TDIU as part of the 
issue of a proper disability rating whenever there is "cogent 
evidence of unemployability, regardless of whether [the claimant] 
states specifically that he is seeking TDIU benefits." 552 F.3d 
1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it 
is clear that VA is required to consider entitlement to a rating 
of TDIU as part of an initial claim for benefits when either the 
claimant specifically requests a TDIU rating or when the record 
contains evidence of unemployability. 

At hearing, the Veteran indicated that his shoulder was one of 
the reasons he stopped working, but also indicated that he was 
not filing a claim of TDIU.  Hearing transcript at 4 and 11.  
Because there is no cogent evidence of unemployability due to the 
Veteran's service-connected disabilities in the claims file, the 
Board cannot conclude that entitlement to a TDIU rating was 
raised by the record.  See 38 C.F.R.  § 4.16(a) (2009) (stating 
that TDIU rating may be assigned where veteran is "unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities " (emphasis added)); Comer, 
supra. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  In this case, the Board is granting 
in full the benefit sought on appeal.  At hearing, the Veteran 
indicated that he did not want an additional examination, if 
possible.  Hearing transcript at 11 and 12.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


ORDER

Entitlement to a 30 percent disability rating for a left shoulder 
disability is granted, subject to the regulations governing 
payment of monetary awards.  

Entitlement to a 60 percent disability rating for left arm 
neuropathy is granted, subject to the regulations governing 
payment of monetary awards.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


